One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(RO) The Romanian Government is examining the possibility of introducing a fast-food tax, in the hope that this will steadily reduce the numbers of citizens, especially children and young people, opting for this kind of food, which has an extremely detrimental medium- and long-term impact on the human organism.
Taxes may seem to be an elaborate solution during a crisis, but if such a measure is implemented properly, its impact can extend beyond fiscal matters into education. This will enable an ever-increasing number of people to learn that looking after their health starts with diet. The funds generated by these taxes should be allocated solely to programmes aimed at informing the general public about ingredients and substances which can harm them.
Diseases caused by obesity tend to place an ever-growing burden on Member States' health care systems, and the connection between obesity and fast food is well documented. The promotion of healthy eating should become a key policy in the European Union, and this must be done without delay. A European programme using the initiatives devised by several Member States would be welcomed and extremely useful. It could help make the staple diet in the European Union healthier.
(PL) Mr President, I would like to speak about security of supply of the raw materials needed by farmers and traders in the European Union for production, and which are also needed by producers of animal feeds and food. One of the key issues and threats to the European supply chain is the lack of an established, acceptable, very low level of the presence of varieties of genetically modified organisms which have not yet received approval in the European Union. According to the latest research, around 120 new species of GMO will be in cultivation in the world by 2015. The lack of a solution will contribute to a rise in prices of animal feeds and food, and may, as a result, contribute to the exclusion of many European farmers from the market. The most recent example is the situation from July of last year, when trace amounts of genetically modified varieties were found in supplies of soya. This had a significant influence on the whole food and animal feed chain, because Europe is not able to meet its needs with internal production and is forced to import 14 million tonnes of soya beans annually.
(HU) I would like to ask the President or the Parliament's Presidency to convey to the European Commission that in the course of my work, I submitted two queries in writing over a six-month period. In the first instance, I received an answer after a serious delay, and I have still not received an answer to my second query, submitted on 30 November. I think it would be important to have adequate communication and dialogue between the EU institutions. Please convey this, to ensure that my work is not hindered and that I receive the answers requested.
(HU) Mr President, Commissioner, It is very good for the European Union to have a face at last, a Minister for Foreign Affairs, so to speak, in the person of Cathy Ashton. During her hearing, she said one sentence about China, whose global importance we do not need to emphasise here. Astoundingly, not a single Member of Parliament entitled to ask questions about China spoke up, even though the EU had recently received a slap in the face during the Copenhagen climate summit, where China and the USA came to an agreement behind our back. It is equally astonishing that the European Council has never, throughout its existence, discussed the relationship between the EU and China. I therefore ask the President to call on the European Council to put on its agenda the strategic relationship between the EU and China, while Parliament should, in the future, deal with this question as befits China's importance.
(RO) The top priority of the future European Commission must be to reduce the economic disparities between Member States by establishing close cooperation at fiscal and monetary policy level.
This receptiveness to cooperation has been evident right since the start of the economic crisis and it is absolutely necessary for it to continue. At the same time, when coordination at fiscal level is involved, consideration must be given to the fact that the European Union includes countries with economies which have different structures. In fact, the economies in certain Member States are characterised by larger cyclical movements, as they require a high level of public investment and their potential for growth exceeds that of the mature economies within the EU.
The Stability and Growth Pact and the current procedure for joining the euro area should therefore include flexibility clauses allowing the analysis of public expenditure throughout the entire duration of an economic cycle so that Member States can invest when it becomes necessary. This could ensure that every Member State develops according to the stage its economy is at.
(EL) Mr President, we have witnessed an unprecedented and coordinated attack over recent days on the economy of the Member States of the euro area, with the spread for government bonds in certain countries, such as Greece, Portugal and Spain, going off the scale.
Clearly, these countries are being used to strike at economic cohesion in the euro area in general and the euro in particular. The very mechanisms which created the global credit crisis are now speculating shamelessly at the expense of the countries which face the greatest financial problems.
That is why it cannot, for Europe, merely be a question of evaluating the measures being taken to combat deficit. The real question must be: do we intend to adopt solidarity measures at European level by safeguarding the euro area and the euro and will we eventually decide to adopt policies that serve fundamental economic, rather than just monetary, cohesion.
(SV) Mr President, as of the beginning of this year, the EU's Sulphur Directive sets a limit of 0.1% on the sulphur content of fuel used by vessels calling at ports and vessels on inland waterways. From an environmental point of view, this is a good thing. It is important that shipping, in particular, also becomes more environmentally friendly.
At present, most seagoing passenger and freight vessels use heavy fuel oil. In the Baltic Sea, we have already been using what is known as low-sulphur heavy fuel oil, with a sulphur content of 0.5%, for many years with a view to protecting the environment. A low sulphur content out at sea is not deemed to be an environmental problem, because the main aim has been to reduce urban pollution. That is therefore the line that I believe the EU should take on this issue - namely, encouraging the use of low-sulphur heavy fuel oil.
The challenge we face is that the IMO's Marpol Convention recommends a limit of 0.1% for all vessels in the Baltic Sea with effect from 2015 - something that could have devastating consequences for the Baltic Sea. I would therefore like to remind Members of this and encourage people not to ...
(The President cut off the speaker)
Mr President, sometimes, colleagues in this Parliament make life very difficult for its friends. The Bureau has recommended expenditure in order to employ 150 more people, in Parliament and the political groups, to cope with the requirements of the Lisbon Treaty - a massive increase in expenditure at a time when so many of our citizens are facing public service cuts and tax rises.
I have been dealing with codecision legislation for more than 10 years. I do not believe we need that many staff: I believe we can redeploy and use our staff more effectively without an increase in our budget.
All of us who run a council - or indeed a government - know that sometimes we have to live within our means. We should not be doing things for which we cannot account. The test should always be: can we stand up at a public meeting and explain what we are doing to our citizens? I believe that, in this case, we could not.
(PL) Mr President, the basis of energy security in the European Union is the diversification of gas supply. Making ourselves dependent on supplies from one direction will, in the long term, upset the balance not only in terms of energy security, but also from the point of view of economics. No one in Europe can understand this more than post-communist countries which are still under the influence, the huge influence, of Russia. The North Gas Pipeline will shut off the possibility of diversification and limit the possibility of the development of Baltic ports, and especially of a new diversified source of gas supply for Europe, the Świnoujście Gas Terminal. In addition, there is also an ecological aspect to the unfavourable impact of building the gas pipeline. Last year's report shows unambiguously that the North Gas Pipeline will have a negative impact. I call upon the Commission to investigate this matter again.
(FR) Mr President, I am wondering what actions the European Union will introduce to ensure that all Member States observe the right of asylum and respect the human rights of people arriving from the southern shores of the Mediterranean.
Many of them are arriving in flimsy craft, and several thousand Africans are drowning without anyone protesting. Are the Council and the Commission really sensitive to these issues, which fall under the headings of both human rights and humanitarian aid?
Mr Moratinos's statements with regard to the strengthening of the security approach and the additional resources allocated to Frontex, decided recently by the Council, do not reassure me in this regard.
Ladies and gentlemen, it is up to us to act to bring our actions into line with our values. This is urgent, because there are lives at risk.
(GA) Mr President, in the last few weeks, negotiations have taken place as part of the most recent phase of the Northern Ireland peace process. The political parties and the governments of Britain and Ireland took part in these talks. They were there, in particular, to ensure the transfer of policing powers from the Westminster Parliament in London to the Assembly in Belfast. They also discussed other major issues.
I am glad that these talks have finally finished with agreement between the parties and I am sure that the European Parliament will also welcome this progress. I hope that we can now deal with other commitments, which have not been settled or fulfilled as yet. This will move us towards stable political institutions that will operate on the basis of equality, power sharing and mutual respect.
Mr President, I requested to make this one-minute speech to highlight the terrible effect that fortnightly bin collections are having upon communities in my constituency in the north-west of England.
Take my home town of Bootle, for example, where many families live in terraced houses with no front gardens and little space at the rear. It is crazy that they are forced to put out waste every two weeks.
This, naturally, has caused pile-ups of rubbish, because there is no storage space. If we have a hot summer, you can be sure that this will lead to an increase in vermin, which in turn is a public health hazard.
But why am I telling this House? Well, because fortnightly bin collections are the direct result of the EU's Landfill Directive, which was supported in this Chamber by the British Labour Party and the Conservatives. I for one hope that a large number of British voters bear this in mind when they go to the polls in the general election later this year.
(DE) Mr President, in two days' time, we will be debating the question of body scanners. During that debate, we will be addressing the overall question of security in airports, i.e. our approach to airport security in the European Union. The European Union has been known, time and again, to adopt precipitate legislation, based either on alleged or sometimes real terrorist threats. This does not improve airport security. What it does do is produce ever more laborious and ever more ludicrous measures.
If you consider, for example, the situation in railway stations, it is fundamentally similar to that in airports. In general, railway stations do not use security measures, at least as far as inter-European and national traffic is concerned. This begs the question as to whether our concern with security in airports is exaggerated. Rampant bureaucracy and a never-ending stream of security measures will not contribute to security, but to inconvenience for air passengers.
(PL) Mr President, as you said, we are going to vote on the appointment of the new European Commission. It is, indeed, as you said, a very important moment, a moment connected with many hopes, not only of Members of the European Parliament and of European governments, but principally of the citizens of the European Union. In this context, creation of a common European Union foreign policy is of special significance, and so the challenge faced by Baroness Ashton in this area is even greater.
There are two new challenges. The first, and you spoke about this, Mr President, is Ukraine. Irrespective of the results of the elections, we need to formulate and consistently implement a new policy towards Ukraine, a European Union policy, in order to make it possible for that country to become a Member State of the European Union in the future. However, the second matter is Belarus. I would like to announce that, unfortunately, several hours ago, another breach of human rights was perpetrated in Belarus. The Belarusian police have entered the Polish House in Iwieniec, preventing the activity of the Union of Poles in Belarus.
(ES) Mr President, last December, the European Union and the Kingdom of Morocco entered into an agreement to liberalise trade in agricultural products. Unfortunately, the only information we have on the content of this agreement has been gleaned from the media.
This information indicates an increase in the quota for tomatoes imported into the European Union, something we categorically reject, as the Kingdom of Morocco has repeatedly failed to honour its obligations to the European Union. The European Commission refuses to admit to the existence of this situation, even though OLAF itself has done so.
We cannot allow the Commission to continue turning a blind eye, disregarding the needs of producers in the Canary Islands, Andalusia, Murcia and Alicante. We therefore appeal strongly for agreements to be honoured and for more attention to be paid to plant health controls. In addition, the timetable for Moroccan exports should be made more flexible, allowing exports to be spread across the entire year.
(PT) Mr President, I would like to take this opportunity to condemn what is currently happening in Portugal, where it is clear that the media has brought to light a government plan to control newspapers, television channels and radio stations, which jeopardises freedom of expression. Just this week, a newspaper column written by a very well-known journalist, Mário Crespo, was also censured at the prompting - or apparently at the prompting - of the Prime Minister.
In this context, the Prime Minister, José Sócrates, must now offer the Portuguese newspaper O País a substantial explanation, and must explain that he is not controlling, curtailing or censuring freedom of expression in Portugal.
By acting in this way, Portugal is no longer a State governed by rule of law but a State governed by formal law, in which the Prime Minister restricts himself to formalities, procedures and red tape, and does not want to offer substantial explanations.
We want Portugal to be a State governed by substantive law!
(FR) Mr President, on 27 January at two o'clock in the morning, a gas explosion blasted the historic centre of Liège. I was at the scene with my colleagues from the city council, and it was only by a miracle that we survived. However, 14 people lost their lives in the explosion. There are dozens of injured and 500 displaced persons.
I should like to pay tribute here not only to the victims and their families, but also to the exceptional courage of the fire fighters and of all the rescuers. In this respect, I wish to remind you that there is not yet a single statute for fire fighters across the European Union and that, in my country as in others, fire fighting is still not considered to be a hazardous profession. I call for a European statute for fire fighters since, in many circumstances, they are required to provide cross-border assistance.
Thank you very much for your statement and for drawing our attention to the tragedy which took place so near to us, in Belgium. It is, indeed, a tragic case. Thank you very much. We would like to express our deepest sympathy to all those who have suffered as a result of the tragedy, as well as to their families.
(IT) Mr President, ladies and gentlemen, the purpose of my speech is to point out the severity of the deindustrialisation process affecting a range of Sicilian industrial centres, in particular, the Termini Imerese automotive centre owned by the FIAT group, and the Gela petrochemical centre belonging to the ENI group. Termini Imerese is being damaged by the competition arising from the low salary system within some EU countries, whilst Gela is being damaged by competition from Asia.
With regard to the severe deindustrialisation processes that are taking place in widespread areas of the Union, I would argue that the time has come to reconsider the policy of non-intervention that the European Commission has adopted up until now, and to begin to launch a set of important, strategic measures to support European industry. This call is addressed chiefly to the European Commission and to Mr Tajani, the Commissioner for Industry and Entrepreneurship.
(SL) On Thursday last week, the Parliament of the former Yugoslav Republic of Macedonia (FYROM) adopted a declaration of support for the European Parliament's Resolution on Srebrenica, which we adopted with an overwhelming majority one year ago.
In this resolution, Parliament paid homage to all the victims on all sides of every war of the last decade of the last century, not only to the victims of the Srebrenica genocide. The Parliament in Skopje is the third in the Western Balkans to have ratified and adopted the resolution, with 70 votes in favour and only one vote against. Such a majority and such consensus deserve respect and recognition from this House, too.
Although FYROM was in no way involved in this tragic event, their resounding response is an act of solidarity and a civilised gesture worthy of respect and admiration. The FYROM Parliament's decision is an expression of respect for all the victims and a message that we all share the responsibility for building a better and brighter future for all the countries of the Western Balkans. It is a step towards the future, a hand of reconciliation to all neighbouring countries and an example for all other countries in the region.
As someone who participated in drafting this resolution, I wish to congratulate Members of the FYROM Parliament on their political courage and their contribution towards reconciliation in the region.
(EL) Mr President, I should like to point out that, at this time of economic crisis, with some countries in recession, there are others, such as Greece, which need to sort out certain issues relating to questions of sexual equality, given that this crisis is hitting women harder than men.
A great deal of effort has been made over recent years and laws have been passed in Europe which give this sector certain facilities and specific tools; however, the Community directives on equal treatment for men and women are not being transposed into national law.
Given that, these efforts notwithstanding, we need to bridge the sexual divide, as women are earning 17% less than men and encounter particular forms of racism on the job market, I should like to emphasise that any regulation or change relating to insurance or labour issues must be accompanied by new social infrastructures.
(PL) Mr President, thank you for giving me the opportunity to speak, because I would like to talk about an important matter related to the costs of climate policy.
The European Union is planning climate policy consistently. Of great significance, however, is the fact that this policy is having an overwhelming influence on the economies of Member States. When structural differences between the economies of different Member States are taken into account, it is becoming increasingly clear that the individual Member States are going to bear very different costs of implementation of the strategy. At the same time, it is a fact that the new Member States met their obligations to reduce greenhouse gas emissions under the Kyoto Protocol with a wide margin. In the case of Poland the reduction amounted to nearly 30%, compared to the 6% which was required, but in the case of the 'old 15' the reduction was barely 1%, whereas they had committed themselves to a reduction of 6%. In relation to this, everything the Commission does must take account of the differentiated costs of adaptation of the economies of different Member States - costs which different Member States have borne to date for reduction of greenhouse gas emissions under the Kyoto Protocol - and must also end those changes which might upset the balance between Member States.
(The President cut off the speaker)
(GA) Mr President, the Irish Government is now to charge value added tax of up to 21% on public services provided by the local authorities such as rubbish collection and recycling. The European Union is forcing the Irish Government to apply these new taxes. They will further increase the burden on normal working people and on poor people who are already paying heavily for the capitalist crisis in Ireland. The government also intends to bring in new water charges for home owners which could be between EUR 500 and EUR 1 000 per year. This would be another terrible blow to the standard of living of working people. Furthermore, it is preparing the public water system for its privatisation in the future. I hereby warn the Irish Government and the European Commission, who are in favour of charges and of privatisation, that this will not be accepted and that it will be opposed by a massive campaign of boycott and by grass roots power. This is a further economic burden which the working people of Ireland will not accept.
(EL) Mr President, tomorrow we shall vote on the new European Commission and shall become the United States of Europe. Once this procedure has been completed, we shall need, within the framework of this new type of governance, to address the question of a common foreign policy, the question of a common economic policy, the question of closer ties between the members of the Union and solidarity and the programming of the future of Europe. A future that will need to tread extremely carefully as regards the enlargement of Europe to include other countries, and, more importantly, as regards immigration, which is a massive problem in terms of the future of Europe and should, I believe, be addressed not only within the framework of national governments, but also under a common policy by the European Union.
That is why I should like to call on the Commission and the House to pay particular attention to this question.
(NL) Mr President, like you, I visited Auschwitz a few weeks ago, and we came face to face with the horrors that took place there. Imagine my amazement when, a few days later, Jews were demonised by loathsome statements on the official news channel of the Palestinian Authority.
To summarise: 'Jews are the enemies of Allah and of humanity. The Prophet says: kill the Jews.' These statements are downright loathsome, and I take the view that this cannot be without consequences. A body whose so-called public television channel quotes the 'Prophet' inciting the murder of Jews should receive not a cent - not one single cent - more in development funds. The European Parliament should advocate cutting off this flow of funds, and should express its disgust at such practices.
(PT) Mr President, the Green Paper on the reform of the common fisheries policy, on which my Azorean colleague, Mrs Patrão Neves, was rapporteur, provides a unique opportunity for a debate concerning a sector that has a significant role to play in stabilising local development in the outermost regions.
Madeira is following the discussions taking place with particular interest and believes it is imperative to propose differentiating between artisanal fleets and large-scale fleets, which should come under different fishing regimes. Supporting a principle of positive discrimination, whereby access to territorial waters within the exclusive economic zone is restricted to local artisanal fleets only, is crucial.
In Madeira, support for fleet modernisation is vital as is adopting a style of management that will ensure the conservation of a broad range of species in the long term. It is only in this way that we will manage to avoid situations that are unsustainable for economic, environmental and social stability.
Finally, we will fight in favour of permanent and up-to-date support for fisheries in the outermost regions.
(SL) Europe is full of minorities, and ethnic minorities represent a significant part of those. With indigenous minorities representing a mere 8% of our populations, we also need to take into account immigrant minorities who account for the additional 6.5%.
Before the last two waves of enlargement, the candidate countries had to demonstrate compliance with the criteria on minority rights. In contrast, the policies on, and the relationship towards, minorities of the countries which had by then gained membership of the European Union were not subject to any supervision. Such a situation was incongruous.
In recent times, the Slovene ethnic minorities in Italy, Austria and Hungary have come under major pressure due to cuts in funding for their interests. I therefore call on European policy makers to begin addressing minority issues seriously at a European level. The new Treaty of Lisbon provides a legal basis for such action. I also urge the European Commission to draw up and present a plan detailing its course of action with regard to the implementation of those provisions of the Treaty of Lisbon which safeguard minorities.
(SK) Slovakia is under threat from the construction of a mega-casino misleadingly called the Metropolis. After Slovenia, Hungary and Austria refused to issue the necessary licences, the groups involved are now turning to Slovakia in order to push through their business plan there. The Parliament in Bratislava has expressed a negative opinion but the decision is not final and the gambling project continues.
The developer is already resorting to euphemisms and presenting the project as a multi-functional centre. There is talk of playgrounds, an aqua park and a conference centre but nothing about a mega-casino.
What obstacles can the EU erect to prevent gambling operations in Member States? How is the EU protecting the most vulnerable groups? It is no secret that gambling goes together with criminality, violence, organised crime, prostitution and various other related phenomena. I call on my fellow Members and also on national associations to join the citizens of Slovakia in their protest and to also sign the written declaration and in that way support our protest.
(RO) The name Roşia Montană must have an increasingly familiar ring for both European institutions and citizens. We are talking about an area in Romania containing historical remains, which have attracted the attention of UNESCO, now facing the spectre of destruction. The use of cyanides for mining, which threatens to destroy the integrity and assets of this location, is again looming as a real prospect.
In recent weeks, the Romanian Government has given to believe that the region's destruction can be regarded as acceptable by allowing this mining activity to commence. I make a strong plea to the European Parliament and European Commission to consider the possibility of intervening at EU leadership forums to put a halt to what will undoubtedly be an ecological and human disaster.
Mr President, I wish to speak on energy policy. As a previous speaker said, securing future energy supply is a vital issue for all of us, and to solve this problem we must look to a wide range of technologies: not just one; not just gas. Obviously, renewable energy will have its part to play, whether it is wind, biomass or tidal power, but also nuclear and CCS must play their part as well.
I therefore welcome recent initiatives from the UK Government. It has recently brought forward a number of projects looking at new technologies for renewables but also nuclear and CCS as well. I believe that these policies will secure the energy supply in the UK for the future, and I would see this as a model for the rest of Europe. I certainly do not believe that we can put all our eggs in one basket: we must have a wide range of technologies. I would urge colleagues here to do that in the future.
(IT) Mr President, ladies and gentlemen, following the outbreak of the global financial crisis, the European Commission presented a measure - the proposal under discussion today - to strengthen the fight against tax evasion. This makes it possible to increase transparency between all European State tax systems by exchanging information on assets.
It is a good measure, but we must also remember that a few months ago, a majority in the Italian Parliament approved the tax shield, which conceals tax evaders' identities and robs European citizens of VAT tax revenue.
As the whole world fights the vices of illegality, some national laws nevertheless insult the dignity of honest citizens. It is for these reasons that we, together with other fellow Members from l'Italia dei Valori and the Partito Democratico parties, have submitted a complaint to the Commission.
We have heard that the offices are acting on our comments. I therefore call upon the Commission to be brave, to accept responsibility for declaring the Italian tax shield to be illegal, and to allow those capital sums to be taxed.
(PL) Mr President, I would like to raise a subject which has already been mentioned, but I would like to reinforce what has been said. At this moment, while we are speaking here, in Iwieniec in Belarus, an illegal search is being conducted in the Polish House, one of the offices of the Union of Poles in Belarus. This is a further act of repression against the Polish minority in Belarus. I know, Mr President, that you have already intervened personally in the matter of the very high fine imposed on Angelika Borys, and I would like to thank you for your intervention, because we are, truly, under an obligation to help that organisation. At the same time, I would like to appeal to you, Mr President, and also to the Council and the Commission, to make a statement as quickly as possible and to intervene in the matter of human rights violations in Belarus - breaches of the rights of Poles - but I say this, principally, in the context of breaches of citizens' rights - human rights - in other words, something which should be important to us as the European Parliament.
(PT) Mr President, over the past few weeks, we have witnessed the intensification of an insidious ideological campaign concerning the measures to be adopted by the Member States in order to balance public finances. It is no coincidence that many of those playing a leading role in this campaign are the ones responsible for the current economic and social crisis. Just as they have done in the past, they are again supporting fresh attacks on wages, social and employment rights and the social functions of the State.
In response to this onslaught, tens of thousands of Portuguese workers took to the streets in protest, demanding wage increases that will restore the purchasing power that has been lost over the past decade, and decent conditions for retirement.
Public accounts should be balanced in line with economic growth, while putting an end to the serious injustices surrounding the distribution of wealth that is at the heart of this crisis. The progressive drive of the workers' struggle is nowadays a sign of hope, and the most concrete reason for believing in a better future.
Mr President, a few weeks ago, my estimable friend and Yorkshire colleague, Edward McMillan-Scott, brought the chairman of the International Panel on Climate Change (IPCC) to this assembly and presented him as a legend in his own lunchtime and a top climate science guru - and I have to say that he certainly looked like a guru to me - but it turns out that he is a railway engineer who writes mucky books. Now, I have nothing against railway engineers. Some of my best friends are railway engineers and no doubt they read mucky books - that is not the point - but it might explain perhaps, does it not, why the IPCC has come out with so much absurd nonsense in the last few years.
Would it not be a good idea if the Commission, perhaps, were to write to the IPCC and suggest they get a new chairman, perhaps a tad better qualified?
(HU) A few minutes ago, Mrs Anna Záborská mentioned those mega-investments, the various gambling casino investments made by foreigners in Hungary, too, against which György Budaházy, the well-known leader of the extra-parliamentary opposition protested along with 12 members of the so-called Hunnia opposition group who have been under pre-trial detention for almost a year. They are not entitled to know what evidence is brought against them. In addition, due to the quirks of Hungarian regulations and in contravention of the right of 'habeas corpus', the judge who keeps extending the pre-trial detention does not take a close look at the incriminating evidence against them. I find it scandalous that something like this can happen in the European Union, and I protest yet again, for the umpteenth time, against this.
(EL) Mr President, I should like to mention a matter which I consider to be of huge political significance; it relates to the national parliaments and their cooperation with the European Parliament within the framework of efforts being made in Europe today to achieve economic recovery and financial stability.
As the credit crisis becomes a distant echo, everyone is talking about the need to strengthen the euro, about cohesion in the euro area, and about economic inequalities within the European Union and the solidarity mechanisms that need to be developed.
I believe that, within this framework, dialogue between the European Parliament and the national parliaments will highlight our common objective, our joint responsibility and the solidarity that we need to demonstrate at European and national level in order to ensure that we take the right decisions and apply the right policies, policies which often take a long-term view which is hard to grasp, especially for our national colleagues who have to pay the political price at home.
I believe that we can take the initiative in starting this dialogue.
(ES) Mr President, I shall refer to the European Charter on the rights of victims of terrorism.
On 15 December, Mr Barrot undertook to promote a European Charter on the rights of victims of terrorism. On 19 January, Mrs Malmström welcomed Mr Barrot's words in a truly positive spirit. On behalf of the Spanish Presidency, on 26 January, Mr Pérez Rubalcaba, the Spanish Interior Minister, stated that he fully supported the victims of terrorism, and that Spain would do all it could in the Commission and the Council to assist them.
We welcome all this. It is now time, however, to move from declarations to actions, coinciding with the VI International Congress on Victims of Terrorism, due to be held in Salamanca on 11th, 12th and 13th of this month. I wish the Congress every success in its work. Mr President, we shall continue to call for commitment in this area and to promote it from within Parliament.
(FR) Mr President, my colleague, Mrs De Keyser, has had the opportunity to recall the tragedy that occurred in Liège on 27 January. Naturally, I am not going to repeat what she said about the victims and the emergency services, who deserve a statute.
What worries me is that, on this occasion, the owner of the building was not insured. I merely wish to draw the Commission's attention to the fact that it would be useful, before talking about compulsory fire insurance for every citizen, to talk about compulsory civil liability insurance for damage that may be caused to third parties, sometimes with malicious intent, but above all, through negligence.
I believe that the Commission could present either a proposal, for example, in the framework of consumer protection - consumer in this instance meaning citizen - or an initiative, which could also come from Parliament.
I should like, in any case, to ask those of my fellow Members who are able to support me in this matter to call on every citizen to take out civil liability insurance to cover any damage to third parties.
(IT) Mr President, ladies and gentlemen, Gas Natural, a Spanish holding company, has submitted a project for on-shore regasification plants which would affect the Trieste area, and which has been approved by the Italian Ministry of the Environment.
The Trieste regasification plant technical board has highlighted some important shortcomings. Following the informal meeting that took place between the European Commission, Italy and Slovenia on 26 January 2010, the Italian Permanent Representative to the European Union publicly speculated that the European Union had approved the project, whilst the official word from Slovenia is that the opposing sides have been called upon to reach an agreement.
This accord will probably be difficult to achieve in practice, because of the atypical background to the regasification plant affair. In fact, it turns out that the bodies responsible for providing guarantees and for safety have failed to comply with their protection duties. Significant delays in drawing up external emergency plans and in communicating with public bodies and authorities responsible for managing emergencies have been highlighted, as has a failure to inform the public about the risks of serious accidents concerning codes of conduct, and the absence of an objective assessment of the domino effect caused by a possible accident in high-risk industrial plants.
For these reasons, we believe this is yet another attempt to set up a high-risk plant, in the knowledge that there are absolutely no protection and safety measures in place.
Ladies and gentlemen, we have prolonged our session of one-minute speeches by 15 minutes.